In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00250-CV
     ___________________________

 IN RE BENJAMIN ANDERSON, Relator




             Original Proceeding
233rd District Court of Tarrant County, Texas
       Trial Court No. 233-697181-21


 Before Kerr, J.; Sudderth, C.J.; and Bassel, J.
     Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.



                                                   Per Curiam

Delivered: August 30, 2021




                                         2